UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL GRECCO PRODUCTIONS,
INC.,

                          Plaintiff,
                                                     19 Civ. 8241 (KPF)
                   -v.-
                                                    DEFAULT JUDGMENT
LATINA MEDIA VENTURES, LLC, and
JOHN DOES 1-5,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      This action having been commenced on September 4, 2019 by the filing

of the Complaint (Dkt. #1), and a copy of the Summons and Complaint having

been personally served on the defendant, Latina Media Ventures, LLC, on

September 9, 2019 by serving a copy of the Summons and Complaint on the

New York Secretary of State, personal service on Nancy Dougherty, Authorized

Agent in the Office of the Secretary of State of the State of New York, and a

proof of service having been filed on October 18, 2019 (Dkt. #23), and the

defendant not having answered the Complaint, or responding to the Court’s

order to show cause why a default judgment should not be entered (see Dkt.

#21; Minute Entry at 3/12/20), and the time for answering the Complaint

having or otherwise responding has expired, it is

      ORDERED, ADJUDGED AND DECREED: That the plaintiff has a

judgment against defendant Latina Media Ventures LLC for damages in the

amount of $35,000.00; with pre-judgment interest from March 25, 2015 until

the date of judgment, March 30, 2020, in the amount of $2,722.90; with costs
and disbursements of this action in the amount of $460.00; with attorneys’

fees pursuant to 17 U.S.C. § 505 in the amount of $3,094.00; and with post-

judgment interest from the date of judgment pursuant to 28 U.S.C. § 1961.

      SO ORDERED.

Dated: March 30, 2020
       New York, New York

                                            KATHERINE POLK FAILLA
                                           United States District Judge
